Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the directional wheel (4) as mentioned on Page 4, line 23 is not labeled in Fig. 1-2 as mentioned in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 6, line 4, Applicant recites “On the basis of the surfaces”, which is unclear.  Examiner recommends Applicant replace the phrase “On the basis of” with “Based on”. The phrase “on the basis of” is used in several places in the specification and the claims.  Examiner recommends replacing the phrase “on the basis of” to “based on” in all occurrences in the specification for clarity.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claim 13, line 9 phrase “at least one between surfaces and external edges” is unclear.  Applicant should replace the phrase with “at least one of surfaces and external edges of said loads”, or “surfaces and/or external edges of said loads” for clarity.  Similarly, “at least one between surfaces and data related to said images” in 
Examiner also recommends revising the phrase “is provided with” with “includes” or “including” for clarity.  However, the recommendation of changing “is provided with” is merely a suggestion.  Here is an example of claim 13 as understood by the Examiner.  Does Applicant mean:
 “A system for wrapping a load that is positioned in a working area with a film of plastic material, said system comprising:
at least one self-propelled wrapping machine that includes a self- propelled carriage having at least a directional wheel and a guide system for directing said carriage, a column fixed to said carriage and slidably supporting an unwinding unit of said film and a control unit for controlling at least said guide system;
a drone that is remotely controllable and provided with sensors for capturing images of surfaces and/or external edges of said load; and
a central processing unit for: 
signals and/or data related to said images from said sensors to locate and identify said load, calculating based on said images of the surfaces and/or external edges, respective peripheral outlines of plan maximum overall dimensions of said load, and based on said peripheral outlines, processing respective wrapping paths to be sent to said control unit of said wrapping machine;  
wherein said wrapping machine moves around the load to wrap the load with said film along a selected respective wrapping path (or along one of the respective wrapping paths) while avoiding collisions with said loads.”?

Relative to claim 14, the phase, “of between surfaces and external edges” is unclear.  Applicant should revise the phrase to “of the surfaces and/or external edges”, in lines 3-4 for clarity.  Applicant should replace “loads” with “load” since it appears Applicant is referring to one load.  

Relative to claim 15, does Applicant mean:  Examiner recommends Applicant replace, “are provided with” in line 2, with “include”, for clarity.  Applicant should revise “said loads” with “said load” for clarity.  

Relative to claim 16, does Applicant mean: “wherein said drone and said wrapping machine include respective tracking devices for detecting respective positions of the wrapping machine in the working area, and sending the detected position data to said central processing unit.”?



Relative to claim 18, does Applicant mean: 
“The system according to claim 13, comprising: 
a plurality of self-propelled wrapping machines that are connected to said central processing unit for receiving, from said central processing unit, respective wrapping paths to be followed for moving the wrapping machines around the respective loads to be wrapped with said film, wherein the respective wrapping paths to be followed by the wrapping machines around the respective loads avoid collisions.”? 

Relative to claim 19, it is not clear as to whether Applicant is wrapping a “load” or “loads” in lines 16-17.  Does Applicant mean: 
A method for wrapping a load with a film of plastic material by at least one self-propelled wrapping machine in a working area, comprising: 
capturing images of surfaces and/or and external edges of said load in a working area by a drone that is remotely controllable and includes sensors; 
locating and identifying said load in said working area by a central processing unit, the central processing unit is configured to receive signals and/or data related to said images from said sensors of said drone; 
calculating, by said central processing unit respective peripheral outlines of maximum overall dimensions of said load based on said images of said surfaces and/or and external edges, and based on said peripheral outlines, the central processing unit 
sending a selected wrapping path processed by said central processing unit to said at least one self-propelled wrapping machine to wrap the load.”?

Relative to claim 21, Applicant should insert, “while” before “avoiding collisions” for clarity.

Relative to claim 25, does Applicant mean: 
“A method for wrapping a load with a plastic film by a self-propelled wrapping machine, the method comprising: 
positioning said wrapping machine at said load to be wrapped; 
activating sensors of said wrapping machine to detect a surface and/or an external edge of said load that is closest to said wrapping machine; 
activating and moving said wrapping machine around said load to wrap the load with said film, and 
detecting surfaces and/or external edges of said load in their total extension;  
wherein said moving said wrapping machine further comprises controlling a guide system of said wrapping machine to guide the wrapping machine around said load so as to avoid collisions with the surfaces and/or external edges of the load for a plurality of wrapping rounds.”?



Relative to claims 28-29, does Applicant mean: “wherein said central processing unit is configured to: receive a position of said self-propelled wrapping machine in said working area, and then calculate and send a respective approaching path to said wrapping machine to wrap the load.”?
Appropriate clarification is required.

Allowable Subject Matter
Claims 13-22, and 25-29 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Relative to claim 13 (as understood by the Examiner), the prior art does not disclose: 

at least one self-propelled wrapping machine that is provided with a self- propelled carriage having at least a directional wheel and a guide system for directing said carriage, a column fixed to said carriage and slidably supporting an unwinding unit of said film and a control unit for controlling at least said guide system;
a drone that is remotely controllable and provided with sensors for capturing images of at least one between surfaces and external edges of a load; and
a central processing unit for receiving at least one between signals and data related to said images from said sensors so as to locate and identify said load, calculating on the basis of said images of at least one between surfaces and external edges respective peripheral outlines of plan maximum overall dimensions of said load and, on the basis of said peripheral outlines, processing respective wrapping paths to be sent to said control unit of said wrapping machine, 
said wrapping machine moving around the load to wrap the load with said film along a respective wrapping path while avoiding collisions with said load, as claimed.

Relative to claim 19 (as understood by the Examiner), the prior art does not disclose: 
A method for wrapping a load with a film of plastic material by at least one self-propelled wrapping machine, comprising:

locating and identifying said load in said working area by means of a central processing unit that is arranged for receiving at least one between signals and/or and data related to said images from said sensors;
calculating by means of said central processing unit,  based on the images of the surfaces and/or external edges, respective peripheral outlines of maximum overall dimensions of said loads and based on said peripheral outlines, processing corresponding wrapping paths around said load for a self-propelled wrapping machine that is in said working area; and
sending to said self-propelled wrapping machine a wrapping path processed by said central processing unit for a corresponding load to be wrapped, as claimed.

Relative to claim 25 (as understood by the Examiner), the prior art does not disclose: A method for wrapping a load with a plastic film using a self-propelled wrapping machine, comprising:
positioning said wrapping machine at said load to be wrapped;
activating sensors of said wrapping machine for detecting a surface and/or an external edge of said load that is closest to said wrapping machine;
activating and moving said wrapping machine around said load to wrap the load with said film, and detecting surfaces and/or external edges of said load in their total extension; and


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655